Exhibit 10.3 [f8k_smfi9216.htm]



NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (this “Agreement”) is made and entered into as of
the 2nd day of September 2016, by and between Smoofi, Inc., a Nevada corporation
(“Seller”), Jonathan Moore, an individual residing in Orange County, California,
 or his assigns (“Purchaser”), collectively referred to herein as the “Parties”
or individually as a “Party”.

 

W I T N E S S E T H:

 

WHEREAS, the Seller desires to sell a promissory note in the principal amount of
$10,000 to the Purchaser, and the Purchaser desires to purchase such note from
the Seller pursuant to the terms and conditions contained herein;



NOW THEREFORE, in consideration of the mutual covenants, agreements, conditions,
representation, and warranties contained in this Agreement, the Seller and the
Purchaser hereby agree as follows:

 

1.  PURCHASEAND SALE OF THE PROMISSORY NOTE

 

1.1  Purchase and Sale of Note.  Subject to the terms and conditions of this
Agreement, the Seller hereby agrees to issue to the Purchaser and the Purchaser
hereby agrees to acquire from the Seller a certain Promissory Note (“Note”) in
the aggregate principal amount of Ten Thousand Dollars (US$10,000), attached
hereto as Exhibit A.

 

1.2  Closing.  The purchase and sale of the Note shall take place at such time
and place as the Seller and Purchaser shall mutually agree (which time and place
are designated as the "Closing").  

 

2.  REPRESENTATIONSAND WARRANTIES OF THE SELLER.

 

2.1  Authorization.  The Seller represents and Certificates that all action on
the part of Seller necessary for the authorization, execution, delivery, and
performance of all the obligations of Seller under this Agreement has been taken
prior to the Closing Date and that this Agreement constitutes a valid and
legally binding obligation of Seller enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, and moratorium
laws and other laws of general application affecting enforcement of creditors’
rights generally and to general equitable principles.  Seller may also sell all
securities and execute a promissory note as contemplated by this Agreement.

 

3.  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

3.1  Authorization.  Purchaser represents and certifies that all action on the
part of Purchaser necessary for the authorization, execution, delivery, and
performance of all the obligations of Purchaser under this Agreement has been
taken prior to the Closing Date and that this Agreement constitutes a valid and
legally binding obligation of Purchaser enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, and
moratorium laws and other laws of general application affecting enforcement of
creditors’ rights generally and to general equitable principles.



 

 

 

3.2  “Accredited Investor".  The Purchaser represents that it is an "accredited
investor" as such term is defined in the SEC's Rule 501 under Regulation D of
the Securities Act of 1933, as amended (the "Securities Act")

 



3.3  Investment Intent.  The Purchaser represents that it is acquiring the Note
hereunder for investment and not with a view to the sale or other distribution
thereof within the meaning of the Securities Act, and that the Purchaser has no
present intention of selling or otherwise disposing of all or any portion of the
Note.  The Purchaser represents that it is acquiring the Note for the
Purchaser's own account and that no one else has any beneficial ownership in the
Note to be acquired hereby.

 

3.4  Access to Information; Independent Investigation.  The Purchaser, in making
the decision to purchase the Note, has relied upon independent investigations
made by him or his representative, if any, and the Purchaser or his
representative have, prior to any sale to the Purchaser, been given access and
the opportunity to ask questions of and to receive answers from, the Seller or
any person acting on his behalf concerning the books and records of the Seller,
all material contracts and documents of the Seller, and the terms and conditions
of the transactions contemplated by this Agreement. Purchaser or his
representative have been furnished with all materials relating to the business,
finances, and operation of the Seller and the Purchaser or his representative
has received complete and satisfactory answers to any and all inquiries relating
thereto. In this regard, Purchaser expressly acknowledges that he has conducted,
or has been afforded the opportunity to conduct an investigation of the Seller,
and has been offered the opportunity to ask representatives of the Seller,
questions about the Sellers financial condition, together with current and
proposed future business plans, and that Purchaser has obtained such available
information as Purchaser has requested, to the extent Purchaser has deemed
necessary, to permit it to fully evaluate the merits and risks of an investment
in the Note. Purchaser is satisfied as to all inquiries that Purchaser has
concerning the Seller and his business activities, and the purchase of the Note.

 

3.5  No Registration Rights. Purchaser understands that there may be
restrictions on the ability of the holder of the Note to collect on the Note.
Further, the Note will not be, and Purchaser has no right to require that the
Note be registered by the Seller. Purchaser understands that there is no public
market for the Note.

 

4.  MISCELLANEOUS PROVISIONS

 

4.1  Modifications and Waivers.  This Agreement may not be amended or modified,
nor may the rights of any Party hereunder be waived, except by a written
document that is executed by the Purchaser and the Seller.

                                      

4.2  Assignment.  This Agreement is and shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

4.4  Rights and Obligations of Third Parties.  Nothing in this Agreement,
whether express or implied, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the parties to it and
their respective successors and permitted assigns, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third parties to any party to this Agreement, nor shall any provision give any
third party any right of subrogation or action against any party to this
Agreement.

 

 

 

 

4.5  Notices.  Any notice, request, consent, or other communication hereunder
shall be in writing, and shall be sent by one of the following means:  (i) by
registered or certified first class mail, postage prepaid; (ii) by facsimile
transmission; (iii) by reputable overnight courier service; or (iv) by personal
delivery, and shall be properly addressed as follows:

 

If to the Seller, to:



Smoofi Inc..

1031 Calle Recodo Ste B

Suite 4217

San Clemente, CA 92673

Tel: 949.973.0684

Email: info@smoofi.com

 

If to the Purchaser, to:

 

Jonathan Moore

 

 

 

Email:

 

or to such other address or addresses as the Seller or the Purchaser shall
hereafter designate to the other Party in writing.  Notices sent by mail or by
courier shall be effective seven (7) days after they are sent, and notices
delivered personally or by facsimile shall be effective at the time of delivery
thereof.

 

4.6  Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto in relation to the subject matter hereof.  Any prior written
or oral negotiations, correspondence, or understandings relating to the subject
matter hereof shall be superseded by this Agreement and shall have no force or
effect.  The representations, warranties, covenants and agreements made herein
shall survive any investigation made by the Purchaser.

 

4.7  Severability.  If any provision which is not essential to the effectuation
of the basic purpose of this Agreement is determined by a court of competent
jurisdiction to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of the remaining provisions of this
Agreement.

 

4.8  Headings.  The headings of the Sections of this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of any provisions hereof.

 

4.9  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be an original,
but all of which together shall constitute one and the same instrument.

 

4.10  Expenses.  Each Party shall bear and pay the legal and other expenses
incurred in connection with negotiating and preparing this Agreement on their
behalf.

 

 

 

 

4.11  Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Nevada.

 

4.12  Delays or Omissions.  No delay or omission to exercise any right, power,
or remedy accruing to either Party, upon any breach or default of the other
Party under this Agreement, shall impair any such right, power, or remedy, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent, or approval of any kind or character on the part of
either Party of any breach or default by the other Party under this Agreement,
or any waiver of any provisions or conditions of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement or by law or otherwise
afforded to either Party, shall be cumulative and not alternative.

 

14.13  Attorneys' Fees.  If either Party elects to pursue legal action to
enforce their rights under this Agreement, and if a court of competent
jurisdiction adjudicates the matter, then the prevailing party in such action
shall be entitled to receive from the losing party all costs and expenses,
including but not limited to the reasonable fees of attorneys, accountants, and
other experts, incurred by the prevailing party in investigating and prosecuting
(or defending) such action at the initial trial and appellate levels.

 

14.14  Further Assurances. Each of the Parties to this Agreement shall use such
Party's commercially reasonable efforts to take such actions as may be necessary
or reasonably requested by the other Parties to this Agreement to carry out and
consummate the transactions contemplated by this Agreement by the Closing Date
or extension thereof.

 

IN WITNESS WHEREOF, the Seller and the Purchaser have each caused this Agreement
to be executed by their duly authorized representatives to be effective as of
the day and year first above written.

 

PURCHASER: Jonathan Moore                     SELLER: Smoofi, Inc.              
Fred Luke, President

   

 

 

 

 

 

 

 

EXHIBIT A

 

Convertible Promissory Note










































